 1 FERNALD LAW GROUP LLP
 2 BRANDON C. FERNALD (SBN 10582)
   brandon.fernald@fernaldlawgroup.com
 3 6236 Laredo Street
 4 Las Vegas, Nevada 89146
   Tel: 702.410.7500
 5 Fax: 702.410.7520
 6
   Attorneys for Defendant
 7 CAPITAL ONE BANK (USA), N.A.
 8
 9                      UNITED STATES DISTRICT COURT
10                           DISTRICT OF NEVADA
11
12   YVONNE S. YBARRA,                        Case No. 2:18-cv-01578-KJD-VCF
13             Plaintiff,                     Assigned to Judge Kent J. Dawson;
14                                            Referred to Magistrate Judge Cam
     v.                                       Ferenbach
15
16   CAPITAL ONE BANK USA, N.A. and           STIPULATION TO EXTEND
     TRANSUNION, LLC;                         TIME TO RESPOND TO
17                                            COMPLAINT
18             Defendants.
                                              (THIRD REQUEST)
19
20                                            [[Proposed] Order lodged
                                              concurrently herewith]
21
22                                           Complaint Filed: August 21, 2018
                                             Trial Date:      TBA
23
24
25
26
27
28

               THIRD STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1         Plaintiff Yvonne Ybarra (“Plaintiff”), by and through her counsel of record,
 2 and Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through its
 3 counsel of record (collectively, the “Parties”), hereby submit this third stipulation to
 4 extend Capital One’s time to file a responsive pleading to Plaintiff’s Complaint by an
 5 additional fourteen (14) days, as follows:
 6 WHEREAS:
 7         1.     Plaintiff filed the Complaint in this matter on August 21, 2018;
 8         2.     Plaintiff has filed a proof of service indicating that Capital One was
 9 personally served on September 10, 2018;
10         3.     Although Capital One does not concede that service was proper, it did
11 not contest service, but rather stipulated with Plaintiff for a brief extension of time for
12 Capital One to file its responsive pleading to the Complaint, such that the responsive
13 pleading would be due by October 24, 2018, to which the Court agreed;
14         4.     The Parties then began discussing (a) whether this matter can be resolved
15 without need for additional litigation and (b), if not, whether the Parties can agree to
16 avoid a motion to dismiss by either a first amended complaint or stipulating to dismiss
17 a cause of action and, in connection therewith, the Parties stipulated and the Court
18 agreed to a second extension, such that Capital One’s responsive pleading would be
19 due by November 14, 2018;
20         5.     The current status of the matter is that (1) Capital One has investigated
21 the claims and believes it is not a proper party to the litigation, (2) Plaintiff is
22 reviewing Capital One’s position that it is not the proper party and determining
23 whether to dismiss Capital One, and (3) in response to efforts to meet and confer
24 regarding the claims, Plaintiff has additionally agreed to withdraw her defamation
25 claim against Capital One;
26         6.     In light of the foregoing, a third extension for Capital One to file a
27 responsive pleading would benefit both Parties and the Court, because it will allow
28 the Parties to continue to gather additional facts and information while continuing to

                                                  1
 1 devote their resources to exploring the potential for early resolution of this matter
 2 before incurring further fees and costs, and it will conserve judicial resources, as the
 3 Parties will be able to avoid a motion to dismiss;
 4         7.    The Parties agree the request is made in good faith and not for the
 5 purposes of delay;
 6         8.    Capital One and Plaintiff have agreed to extend Capital One’s deadline
 7 to respond to Plaintiff’s Complaint by an additional fourteen (14) days from
 8 November 14, 2018 to November 28, 2018.
 9
10 NOW, THEREFORE, IT IS HEREBY STIPULATED THAT:
11         Capital One will file its responsive pleading to Plaintiff’s Complaint on or
12 before November 28, 2018.
13
14 IT IS SO STIPULATED.
15
     DATED: November 14, 2018                 COGBURN LAW OFFICES
16
17
                                              By: /s/ Erik W. Fox                      .
18                                                ERIK W. FOX
19                                            Attorneys for Plaintiff
                                              YVONNE YBARRA
20
21   DATED: November 14, 2018                 FERNALD LAW GROUP LLP

22
23                                            By: /s/ Brandon C. Fernald   .
                                                  BRANDON C. FERNALD
24                                            Attorneys for Defendant
                                              CAPITAL ONE BANK (USA), N.A.
25
26
27
28

                                                2
 1                                [PROPOSED] ORDER
 2
 3        Having considered the foregoing stipulation of the parties and finding good
 4 cause to extend the deadline for Capital One to respond to the operative Complaint by
 5 an additional fourteen (14) days, the Court hereby orders as follows:
 6        The deadline for Capital One to respond to the Complaint is extended from
 7 November 14, 2018 to November 28, 2018.
 8        IT IS SO ORDERED.
 9
                  11-16-2018
10        Date:
11                                                United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3
1
                                  CERTIFICATE OF SERVICE
2
           I, Brandon C. Fernald, declare that I am over the age of eighteen years and not
3
     a party to this action. I am employed in Clark County, and my business address is:
4
     Fernald Law Group LLP, 6236 Laredo Street, Las Vegas, Nevada 89146.
5
           On November 15, 2018, I hereby certify that a true and complete copy of the
6
     foregoing documents:
7          1. STIPULATION TO EXTEND TIME TO RESPOND TO
           COMPLAINT (THIRD REQUEST)
8
9    have been served by forwarding said copy on this the 15th day of November 2018
10   by transmitting via the Court’s ECF System the documents listed above to:
11

12    Erik- Anthony W. Fox, Esq.                Jason Revzin, Esq.
13    Jamie S. Cogburn, Esq.                    LEWIS BRISBOIS BISGAARD &
      COGBURN LAW OFFICES                       SMITH LLP
14
      2580 St. Rose Parkway, Suite 330          6385 S. Rainbow Blvd., Suite 600
15    Henderson, NV 89074                       Las Vegas, NV 89118
      Email: efox@cogburnlaw.com                Email:
16
             jsc@cogburnlaw.com                 jason.revzin@lewisbrisbois.com
17     Attorneys for Plaintiff Yvonne S.        Attorneys for Defendant Transunion
      Ybarra                                    LLC
18

19

20
     I declare under penalty of perjury under the laws of the State of Nevada that the
21   foregoing is true and correct.
22
     DATED: November 15, 2018
23
                                                     Brandon C. Fernald
24

25

26

27

28
                                              -2 -
